Howe, J.
Tho judgment in this case was rendered by default, the ■damages being assessed by a jury.
The certificate of the clerk of the court a qua shows that the record contains a full, true and correct transcript of all the proceedings had, but that no documents were filed in evidence, or testimony reduced to writing on the trial. There is no bill of exceptions, no assignment of errors, nor any statement of facts. The motion to dismiss must prevail. It would be a vain thing to keep a case pending in this court when it is clear that under no circumstances could the court grant any relief to the appellant. 21 An. 458; 16 An. 98; 11 An. 644.
Appeal dismissed.
Rehearing refused.